DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt request for extension of time, request for continued examination under 37 CFR 1.114, IDS, amendment, remarks and declaration under 37 CRF 1.132 filed 08/16/2021.
Claims 5 and 7 are canceled.
Claim 1 is amended.
Claims 1-4, 6 and 8-14 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph P. Meara on 09/08/2021.

The application has been amended as follows: 
In the claims, 
Claims 1 and 6 and amended as follows:
Claim 1.	(Currently Amended) An antimicrobial cleansing composition comprising from:
(i)	 0.1 to 30% by weight of a synthetic anionic surfactant selected from the group consisting of an alkyl sulphate, [and/or ]an ethoxylated alkyl sulfate surfactant and mixtures thereof;
(ii)	 0.5 to 1 % by weight of zinc pyrithione; and
(iii) 	0.5 to 1% by weight of thymol, wherein said composition is an anti-dandruff hair care composition.


Claim 6.	(Currently Amended) The composition of claim [1, wherein the synthetic anionic surfactant is sodium lauryl sulphate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the combination of thymol and zinc pyrithione in the amounts recited in the claims show unexpected synergistic growth inhibition of fungus over thymol alone or zinc pyrithione alone according to the 1.132 declaration by MingMing Pu and Examples 5 and 6 of Table 2 of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613